C. Allen, J.
The defendant has no valid ground of exception to any of the rulings made at the trial. The enginemen were a fluctuating and temporary body, and did not constitute a corporation, and were not endowed with legal succession. They did not own the property provided for the use of the company. They could not sell it for the purpose of dividing the proceeds among themselves, nor could they distribute the property itself among themselves. The town provided the engine and engine-house, and paid the enginemen. The property in controversy was for the use of such persons as should be members of the engine company for the time being. It could not have been contemplated that each member, upon withdrawing from time to time from the company, should be entitled to assert a private ownership to a share of the furniture. This would defeat the very object for which it was provided. Whoever gave money for this purpose, whether members of the company or citizens at *5large, must have given it with the understanding that the furniture should remain in the room, and that it should be appropriated for the use and benefit of the company as it might be constituted from time to time. The purpose was to aid and improve the efficiency of the organization, by furnishing a convenient and attractive room for its use as a body, and not by making a gift of property to the individuals who composed the company at that or any other particular time, which they might distribute among themselves, or sell for their individual emolument. It is more reasonable to consider that the title to the furniture was vested in the town, which owned the building and the engines, and which paid the enginemen and the general expenses of maintaining the fire department. Whatever was given, was given in law to the town, for the purposes named. It is unnecessary here to consider whether the town took it on a trust which could be enforced. Whether it did or not, it would be equally entitled to recover. But the legal title must be somewhere. It is not in the individuals who compose the company. The company has no corporate existence. And, on the facts stated, we are satisfied that the legal title is in the town.
In Perry v. Stowe, 111 Mass. 60, no support is found for the claim of the defendant. The town was not a party to the suit, but the action was brought by the enginemen who stayed in the company against a person who bought the furniture from those who withdrew; and it was held that the former could maintain replevin for the furniture. The circumstances were quite similar to those in the present case, though not identical in all respects. The remark in the opinion of the court, that the furniture “ was the property of the engine company,” means that the engine company, that is, the remaining members of it, had property enough in the furniture to entitle them to maintain replevin against the withdrawing members. It does not mean that the company had an absolute title as against the town. No such question was under consideration.

Exceptions overruled.